Citation Nr: 0101252	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-23 511 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from January 1998 to March 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1999, a statement of the case was issued in 
November 1999, and a substantive appeal was received in 
November 1999. 


REMAND

The medical evidence reveals that prior to service in 
September 1997, the veteran injured her left knee.  The 
assessment was a contused and sprained left knee.  

Available service medical records dated in February 1998 show 
that the veteran complained of left knee pain and swelling.  
The assessment was left knee patellofemoral joint syndrome 
and a medial meniscal capsular tear.  These records show that 
the veteran was discharged from service because her left knee 
disorder was not correctable to meet Navy standards.  It 
appears that the RO has made an administrative determination 
that no additional service medical records are available. 

Private post-service medical records dated in March and April 
1998 demonstrate that the veteran continued to suffer from 
left knee symptoms attributable to a possible meniscal 
injury. 

It appears that the veteran is contending that a preexisting 
left knee disorder increased in severity during service or 
that she suffered a separate injury to the left knee during 
service.  She is also contending that she suffers from a 
right knee disorder which is related to service, or due to or 
aggravated by the left knee disorder. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000).  This newly enacted legislation provides, in 
part, for VA assistance to claimants under certain 
circumstances.  Among other things, when such circumstances 
arise, reasonable efforts must be made by VA to provide for 
an examination or medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the veteran and 
appropriate action to ensure compliance with the new 
legislation is therefore necessary.  

Specifically, the Board notes that the veteran has not been 
afforded a VA medical examination in connection with her 
claims.  The determinative questions to be answered in this 
case are medical in nature and must be addressed by trained 
medical personnel.  Moreover, it would appear that an 
examination is necessary in light of the newly enacted 
legislation. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all assistance to the 
veteran provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A) have been complied with.  In 
this regard, the RO should review the 
record to ascertain whether any 
additional action is necessary to obtain 
any available service medical records, VA 
medical records and private medical 
records. 

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature, etiology, and extent of any 
diagnosed disabilities affecting the left 
knee and right knee.  The veteran's 
claims file must be made available to the 
examiner, and all tests and studies 
deemed necessary by the examiner should 
be performed.  After examining the 
veteran and conducting a detailed review 
of the claims file, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that there was an increase in severity of 
a preexisting left knee disorder during 
service, and/or whether the veteran 
suffered a separate left knee injury 
during service which has resulted in 
current left knee disability.  The 
examiner is also requested to provide an 
opinion as to whether the veteran 
currently suffers from right knee 
disability, and if so, whether it is at 
least as likely as not that any such 
disability is related to an injury during 
service or is due to or has been 
aggravated by the left knee disorder.  
The examiner is requested to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.

3.  The RO should then review the 
veteran's claims in light of the expanded 
record and determine whether service 
connection for left knee disability and 
for right knee disability should be 
granted.  If any of the benefits sought 
are not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to ensure application of the 
Veterans Claims Assistance Act of 2000 and to provide for 
further development of the record.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).






 



